ACCEPTED
                                                                                                       01-15-00230-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  3/23/2015 3:34:39 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                CLERK

                                     CAUSE NO. 2012-44569
ALAN BENTZ, M.D.,                                § IN THE DISTRICT COURT OF
     Applicant,                                  §                         FILED IN
                                                                    1st COURT OF APPEALS
                                                 §                      HOUSTON, TEXAS
v.                                               § HARRIS COUNTY, TEXAS
                                                                    3/23/2015 3:34:39 PM
                                                 §
GEORGE DAVIS, M.D., et al.,                                                 CHRISTOPHER A. PRINE
    Respondents.                                 ~     !90th JUDICIAL DISTRICT    Clerk


             APPLICANT'S REQUEST FOR PREPARATION OF CLERK'S RECORD

TO: Harris County Civil Post Trial Department,
    Harris County Civil Courthouse, 201 Caroline, Room 250, Houston, Texas 77002

             I.   Pursuant to Texas Rule of Appellate Procedure 34.5, Applicant Alan Bentz, M.D.

("Dr. Bentz"), respectfully requests that the Clerk prepare the Clerk's Record for the appeal in

the above-referenced case. The appeal has been assigned appellate Case No. 0 1-15-00230-CV

and has been assigned to the First Court of Appeals sitting in Houston, Texas.

         2.       Because. the Respondents/Appellants in this cause have already requested the

inclusion in the record of all necessary documents, Dr. Bentz need not request any additional

documents. However, for the sake of clarity, Dr. Bentz does specifically request that the Clerk

include in the record the 23-page version of the pleading entitled "Dr. Bentz's Reply in Support

of his Application to Confirm an Arbitration Award and Response to Entity Respondents'

Motion to Vacate," which was filed on 12/112014 in Envelope No. 3323802 and bears Image

Number 63330249 on the Harris County District Clerk's website.            A 3-page version of this

pleading was mistakenly filed the same day, but the 23-page version is the pleading that Dr.

Bentz requests be included in the record. Counsel for Dr. Bentz is available to consult with the

Clerk if there should be any questions related to this Request.

         3.       Once the Clerk has notified undersigned counsel for Dr. Bentz of the amount of

the fee, if any, for preparing this record, Dr. Bentz will remit payment of said fee as required.




53962054.2                                      - 1-
Dated: March 23,2015                            NORTON ROSE FULBRIGHT US LLP



                                                 Is/ Rachel Roosth
                                                    Andrew Price
                                                    State Bar No. 24002791
                                                    andrew. price@nortonrosefulbright.com
                                                    Rachel Roosth
                                                    State Bar No. 24074322
                                                    rachel.roosth@nortonrosefulbright.com
                                                Fulbright Tower
                                                130 I McKinney, Suite 5100
                                                Houston, TX 77010-3095
                                                Telephone:     (713) 651-5151
                                                Facsimile:     (713) 651-5246

                                                       Attorneys for Alan Bentz, M.D.


                       CERTIFICATE OF FILING AND SERVICE


         On March 23, 2015, this Request for Preparation of Clerk's Record was electronically
filed in compliance with Texas Rule of Appellate Procedure 9.2(c) with:

                                    Mr. Christopher Prine
                                     Clerk of the Court
                            First & Fourteenth Courts of Appeals
                                         301 Fannin
                                     Houston, TX 77002

        I also hereby certify that a true and correct copy of this Request was served upon all
parties' counsel of record in accordance with the Texas Rules of Civil Procedure on March 23,
2015.

                                                               Is/ Rachel Roosth
                                                                Rachel Roosth




                                            - 2-